Citation Nr: 1711105	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 1966 to March 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded these claims, as relevant, for further development in April 2014 to obtain service treatment records (STRs).  The case was remanded again in June 2016 to afford the Veteran the opportunity to have a VA audiology examination; however, as will be discussed in further detail below, he failed to report to the examination.   The case has since returned for further appellate consideration.

FINDINGS OF FACT

1.  The weight of the evidence does not establish that the Veteran has a current diagnosis of hearing loss disability in either ear.

2.  The weight of the evidence does not establish that the Veteran has a current diagnosis of tinnitus.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.655 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veterans Claims Assistant Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Prior to the rating decision on appeal, the Veteran was provided VCAA notice letters in July 2008 and August 2008.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, the Board finds he received all required notice concerning his claims.

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  VA's duty to assist includes assisting the Veteran in obtaining his service treatment records (STRs), pertinent post-service treatment records, and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

The Veteran's STRs and private post treatment records, as relevant, were obtained and are associated with the claims file.  The Veteran had the opportunity to present evidence and provided statements in support of his claim.  VA complied with all assistance provisions of the VCAA, to include substantial compliance with the June 2016 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the remand, the Veteran was afforded a VA audiology examination to determine the etiology of any current hearing loss and tinnitus.  However, the Veteran did not report to the scheduled examination and there is no indication from the record that notice of the scheduled examination was not sent to him at his last known address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, neither the Veteran nor his representative has asserted that he did not receive notice of the scheduled examination.

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. 
§ 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  
The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Because there are no statements offered by the Veteran or his representative as to his reason for failing to report to his scheduled examination, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a preexisting condition - meaning for a chronic (permanent) worsening of the condition above and beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303 (d).  

In order to establish entitlement to service connection on a direct basis, there must be proof of: (1) the existence of the claimed disability, either currently or at some point since or contemporaneous to the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the disability presently being claimed and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, in the absence of proof of a present disability, there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

"Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1) (West 2014).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed diagnosis of sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) are for consideration.  See Walker, supra. 

Certain chronic disabilities, to include sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

As noted, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran seeks service connection for hearing loss and tinnitus, which he attributes to excessive noise exposure during his military service from airplanes, tanks, and artillery.  See November 2008 notice of disagreement, and September 2009 VA Form-9.

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Review of the record shows that the Veteran's STRs do not indicate any complaints or treatment for hearing loss or tinnitus.   During a November 1971 retention examination, an audiogram was conducted and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
40
LEFT
5
5
0
30
20

A speech recognition test was not conducted.   Based on these findings, there is no evidence of hearing loss disability as defined by 38 C.F.R. § 3.385.  However, the Board observes that there was some indication of potential hearing loss per Hensley at a4000 Hertz in the right ear and at 3000 and 4000 Hertz in the left ear.

Nevertheless, the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

As noted, the Board most recently remanded the claim to afford the Veteran an examination to ascertain the likely etiology of any currently diagnosed hearing loss and tinnitus.  At that time, the record did not contain any evidence confirming a current diagnosis of hearing loss disability or tinnitus.  In August 2016, the RO requested the requisite examinations.  Internal email correspondence reflects that numerous attempts were made to contact the Veteran via mail and telephone regarding his scheduled examinations, but to no avail.  It was also noted that the Veteran did not respond to a RSVP letter that was sent to him.  Moreover, on the day of the scheduled examination, VA made an additional attempt to call the Veteran, but was unable to reach him, and his voice mail was full.   The Board has not received any correspondence directly from the Veteran since his failure to report.

Findings from the scheduled examinations could have helped to substantiate his service connection claims for hearing loss and tinnitus.  The Board has reviewed the entire record and finds no evidence of a current diagnosis of hearing loss disability.  Moreover, while the Board recognizes that tinnitus is a condition capable of lay observation, the Veteran had submitted no lay reports of tinnitus.   

The Board therefore concludes that the Veteran has not presented competent evidence showing that he has a current hearing loss disability and tinnitus.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

Because the record does not contain evidence demonstrating that the Veteran meets the VA standards under 38 C.F.R. § 3.385 for a hearing loss disability or a current diagnosis of tinnitus, the claims must fail based on the absence of current disability.  Indeed, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

It is unnecessary for the Board to address the remaining elements of his service connection claims because the threshold element of a current disability has not been met in either claim.  In the absence of a current ratable, hearing loss disability pursuant to § 3.385, as well as a current diagnosis of tinnitus, the Veteran does not meet the threshold element of either service connection claim.  The claims must therefore be denied.  See 38 U.S.C. § 5107 (a); see also Fagan, supra.

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


